NO. 07-09-0039-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                 SEPTEMBER 28, 2009

                          ______________________________


                            JASON E. STEELY, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2007-417068; HONORABLE CECIL G. PURYEAR, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Following a plea of not guilty, Appellant, Jason E. Steely, was convicted by a jury

of possession of a controlled substance, a state jail felony. The jury sentenced Appellant

to nineteen months in a state jail facility. Pending before this Court is Appellant’s Motion

to Dismiss Appeal in which he requests that this Court withdraw his notice of appeal and
dismiss the appeal.    As required by Rule 42.2(a) of the Texas Rules of Appellate

Procedure, the motion is signed by Appellant and his attorney. No decision of this Court

having been delivered, the motion is granted and the appeal is dismissed. No motion for

rehearing will be entertained and our mandate will issue forthwith.


      Accordingly, the appeal is dismissed.




                                                Patrick A. Pirtle
                                                    Justice


Do not publish.




                                            2